Citation Nr: 1427480	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  07-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of a cervical spine fracture, previously determined to have been the result of willful misconduct.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, the Board remanded the case for additional development and in February 2013, the Board reopened and remanded the case for additional development.  Because the requested development in the February 2013 Board remand was not completed, the Board again remanded the case in August 2013 to ensure compliance with a specified remand directive.  Because the requested development has still not been completed, further action to ensure compliance with the remand directive is required.  Stegall v West, 11 Vet App 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2013 remand, the Board requested an official copy of the Clinical Record Cover Sheet Form AF-565-4, dated November 1975, as well as any official amendments or revisions to that form relating to the Veteran's October 17, 1975, motor vehicle accident, be obtained as it was impossible for VA to determine who made the handwritten changes to the photocopied Form AF-565-4 submitted by the Veteran.  The Board also directed that if no amended or revised version of the form exists, this finding must be expressly stated in the record.  The Board specifically directed the AOJ to request such records from the U.S. Air Force and any other appropriate records depository.

The Board acknowledges that, since the August 2013 remand, the AOJ requested records from the U.S. Air Force on multiple occasions, to include letters dated November 25, 2013, January 27, 2014, and February 12, 2014.  However, the record does not reflect that the AOJ made any finding regarding whether or not the official copy of Form AF-565-4 or any official amendments are unavailable.  The only finding regarding such records is that the AOJ has not received a reply to its requests.  Therefore, a remand is necessary in order to correct this deficiency in accordance with 38 C.F.R. § 3.159(c)(2) (2013), which requires that VA end its effort to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

Finally, in September 2011, VA received an Authorization to Disclose Information to the Social Security Administration (SSA), which was signed by the Veteran.  As it is unclear whether or not the Veteran is receiving Social Security Disability Insurance (SSDI), the AOJ should clarify whether or not the Veteran is receiving SSDI.  If he is receiving such benefits, then SSA records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Department of the Air Force, and any other appropriate records depository, an official copy of Clinical Record Cover Sheet Form AF-565-4, dated November 1975, as well as any official amendments or revisions to that form, relating to the Veteran's October 17, 1975 motor vehicle accident.  Request that the Department of the Air Force confirm if there have been no amendments or revisions to the original Form AF-565-4 dated November 1975.  If no amended or revised version of the form exists, expressly state such finding in the record.

2.  Ask the Veteran if he is receiving SSDI, and if he is, then obtain SSA records and associate them with the claims file.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claim on appeal readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



